BLEDSOE, District Judge.
I concur. The language of paragraph 1 of section 4, to the effect that an alien making a “declaration” under the old law shall not “be required to renew such declaration” means, if words mean anything, that he shall not be required to renew — i. e., make anew — any declaration for the purpose of petitioning for-citizenship; in other words, that the declaration already made by him shall be sufficient in form whenever he chooses to petition. Careful search of subsequent provisions in the Naturalization Daw fails to reveal to my mind any language inconsistent with, or contrary to, this plain, unambiguous, and specific direction of Congress. In view of its presence in the act, general words of limitation must be held to apply .only to declarations made after the passage of the act.